     Case 4:20-cv-01395 Document 5 Filed on 04/20/20 in TXSD Page 1 of 1


                       UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

Kevin Castro                                  §
                                              §
versus                                        §        Civil Action 4:20−cv−01395
                                              §
Lorie Davis                                   §


                     NOTICE OF DEFICIENT PLEADING
       The court has received pleading(s) from the petitioner but finds the pleading(s)
deficient. To correct the deficient pleading(s), within 30 days of the date of this notice,
the petitioner must comply with the following instruction(s). Title the filing Compliance.

         Complete the attached form(s) and provide the original(s) to the court.

If the petitioner fails to comply on time, the court may dismiss this case for want of
prosecution. FED. R. CIV. P. 41(b).

Date: April 20, 2020.
                                                                          By Deputy Clerk
                                                                    David J. Bradley, Clerk
